DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between  , as set forth in the Office action mailed on 06/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/29/2020 is withdrawn.  Claims 10, 11 and 13-15, directed to method, and claim 7 related to a second embodiment (species) are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “inner tube support” in claims 1, 10 and 21.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the inner tube is interpreted as the structure depicted as 103 in at least Figures 1, 5, 8 and 9, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Petroski on February 5, 2021.
The application has been amended as follows: 
In the claims, claims 1, 10 and 21 are amended and claim 27 is cancelled.

1.	(Currently amended) A film forming apparatus comprising: 
an inner tube configured to accommodate a workpiece and having a first space defined by a side wall of the inner tube and an upper wall of the inner tube that is connected to the side wall; 
an exhaust pipe fluidly connected to the first space; 
at least one top hole defined in the upper wall of the inner tube; 
at least one side hole defined in the side wall of the inner tube; 
an outer tube surrounding the inner tube; and 
a reaction gas supply pipe fluidly connected to a second space defined by and formed between the inner tube and the outer tube, 
wherein the reaction gas supply pipe is positioned higher vertically than the exhaust pipe,
wherein the at least one side hole is located only on a first half cylinder of the side wall of the inner tube, 
wherein the first half cylinder of the side wall of the inner tube is opposed to a second half cylinder of the side wall of the inner tube that is adjacent and faces the reaction gas supply pipe, and
wherein the apparatus further comprises an inner tube support that vertically separates the at least one side hole from the exhaust pipe such that gas must pass through the first space from the at least one side hole and the at least one top hole prior to exiting the exhaust pipe.

10.	(currently amended) A method of fabricating a semiconductor device, the method comprising: 
preparing a semiconductor wafer; and 
forming a first film on the semiconductor wafer by using a film forming apparatus, 
wherein the film forming apparatus comprises: 
an inner tube configured to accommodate the semiconductor wafer and having a first space defined by a side wall of the inner tube and an upper wall of the inner tube connected to the side wall; 
	an exhaust pipe fluidly connected to the first space; 
	at least one top hole defined in the upper wall of the inner tube; 
	at least one side hole defined in the side wall of the inner tube; 
	an outer tube surrounding the inner tube; and 
	a reaction gas supply pipe fluidly connected to a second space defined by and formed between the inner tube and the outer tube, 
wherein the reaction gas supply pipe is positioned higher vertically than the exhaust pipe,
wherein the at least one side hole is located only on a first half cylinder of the side wall of the inner tube, 
wherein the first half cylinder of the side wall of the inner tube is opposed to a second half cylinder of the side wall of the inner tube that is adjacent and faces the reaction gas supply pipe, and
wherein the apparatus further comprises an inner tube support that vertically separates the at least one side hole from the exhaust pipe such that gas must pass through the first space from the at least one side hole and the at least one top hole prior to exiting the exhaust pipe.


21.	(Currently amended) A film forming apparatus comprising: 
an inner tube configured to accommodate a workpiece and having a first space defined by a side wall of the inner tube and an upper wall of the inner tube that is connected to the side wall; 
an exhaust pipe fluidly connected to the first space; 
at least one top hole defined in the upper wall of the inner tube; 
at least one side hole defined in the side wall of the inner tube; 
an outer tube surrounding the inner tube;
a reaction gas supply pipe fluidly connected to a second space defined by and formed between the inner tube and the outer tube; and
a nozzle in the reaction gas supply pipe and facing the second space, wherein the nozzle does not extend along the side wall of the inner tube, 
wherein the nozzle is oriented to introduce reaction gas horizontally into the second space toward the side wall of the inner tube,
wherein the at least one side hole is located only on a first half cylinder of the side wall of the inner tube, 
wherein the first half cylinder of the side wall of the inner tube is opposed to a second half cylinder of the side wall of the inner tube that is adjacent and faces the reaction gas supply pipe, and
wherein the apparatus further comprises an inner tube support that vertically separates the at least one side hole from the exhaust pipe such that gas must pass through the first space from the at least one side hole and the at least one top hole prior to exiting the exhaust pipe.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach the claimed arrangement of holes arranged as claimed with the only holes being on the opposite side of the gas inlet.  This arrangement is unique because a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715